Title: From James Madison to Edmund Randolph, 13 May 1783
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. 13. May. 1783.
By Mr. Lee who set out yesterday afternoon I sent you a pamphlet collecting into one view all the acts & documents relative to the National debt &c which Congress have prepared for the Legislatures. For still more minute information on the subject, I refer you to Mr. Jones who is now on his way to Virga. and will be at Richmond a few days after Mr. Lee. I refer you to him rather than to the latter gentleman because the task will coincide more with his sentiments as to the measure.
Genl. Washington & Genl. Carlton have had an interview on the subject of the provisional treaty which was interrupted by the indisposition of the latter. It wd. seem from the conversation which passed that altho’ a sincere intention is professed of evacuating N.Y. & all the other posts, the time at which it may be expected is very uncertain; and that a shameful evasion of the article for restoring the slaves will be practiced. Carlton did not deny that numbers of them were going off from N.Y. and attempted to justify the indulgence by a most outrageous misconstruction of the Treaty; and by the [professed?] necessity of adhering to the tenor of the proclamations under which the Negroes had resorted within the British lines. He said that in case a different construction of the Treaty sd. be established a compensation would be made to the suffering owners, and that the precaution of keeping Registers of all Negroes which should leave N.Y. would be accordingly observed. An ominous sample of candor & good faith in our New friends!
We have no further advices of the definitive Treaty. The sweets of peace begin to be amply enjoyed notwithstanding its delay. All foreign commodities have fallen to a price almost below example whilst the produce of the Country has proportionally risen beyond former prices. Salt is already down at 1/4 Dr. per bushel & wheat up at 8/. perdo. I hope a removal of all legal obstacles to a share of these blessings, will claim the first attention of the Assembly. Their proceedings on that & other matters will furnish you with ample means I trust for resuming your correspondence as soon as your forensic labours will admit of a respite. With great affection I am Dr. Sir Yr. fr[i]end & Sert.
J. Madison Jr.
The letter from the Govr. signifies that the territorial cession of Virga. has been revoked. Is this the fact? ascertain it & let me know.
